Citation Nr: 1034008	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-06 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in 
Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss that is attributable 
to his active military service.

2.  The Veteran suffers from tinnitus that is likely related to 
noise exposure in service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated by active military 
service; sensorineural hearing loss may not be presumed to have 
been incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).

2.  The Veteran has tinnitus that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. §§ 
1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran contends that he currently suffers from bilateral 
hearing loss and tinnitus as a result of acoustic trauma in 
service, asserting that while in service he was exposed to noise 
from, among other things, an artillery simulator, rocket 
launchers, rifles, and grenades, and that he did not have the 
benefit of ear protection during that time.

The report of a September 1968 pre-induction examination included 
the results of an audiogram that recorded the Veteran's pure tone 
auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
N/A
10
LEFT
0
5
15
N/A
5

The Veteran's June 1970 military separation examination report 
included the results of an audiogram that recorded his pure tone 
auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
N/A
15
LEFT
15
20
20
N/A
15

In February 2008, the Veteran submitted a claim for VA disability 
compensation, seeking service connection for hearing loss and 
tinnitus.  In May 2008, the RO received a private audiological 
evaluation dated in July 1999 from MeritCare in Fargo, North 
Dakota, which showed hearing loss.  That same month, the Veteran 
underwent a VA audiology examination.  The results of audiometric 
testing were, in relevant part, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
45
50
50
LEFT
10
30
45
55
55

The VA audiologist recorded the Veteran's statements that he was 
subjected to noise in service from weapons, vehicles, aircraft, 
grenades, and demolition classes and that he had been in close 
proximity to an artillery simulator explosion.  The Veteran also 
reported post-service recreational and occupational noise 
exposure from power tools, a chainsaw, a motorcycle, hunting, and 
drafting.  The examiner noted that the Veteran had denied 
tinnitus at that time.

The VA audiologist opined that it was less than likely that the 
Veteran's hearing loss was the result of his military service.  
He noted that the pure tone hearing tests done at both induction 
and separation revealed that the Veteran's hearing acuity was 
within normal limits, but there was a shift in hearing during 
service.  The audiologist then stated that the Veteran's current 
hearing loss appeared to have developed after military service.  

In June 2008, the RO denied the Veteran's claim for bilateral 
hearing loss upon finding that although he had a current 
diagnosis of hearing loss, the evidence failed to establish that 
his hearing loss was the result of his active military service.  
The RO also denied service connection for tinnitus because the 
evidence failed to show a current diagnosis of that condition.  

In July 2009, the Veteran filed a notice of disagreement (NOD), 
asserting that he had no noise exposure while drafting, that he 
rarely used power tools or chainsaws or rode motorcycles, and 
that he hunted only occasionally.  The Veteran also stated that 
he had not denied having tinnitus, but rather had reported that 
his tinnitus was not constant.  

In January 2009, the Veteran submitted the report of a private 
audiologist, M. F.  The private audiologist reported that the 
Veteran had presented with complaints of hearing loss and 
tinnitus, which he described as a constant ringing noise.  The 
Veteran relayed the details of his in-service and post-service 
noise exposure to audiologist M.F., who then performed an 
audiological evaluation and found that the Veteran's bilateral 
sensorineural hearing loss was representative of noise induced 
hearing loss.  Audiologist M.F. indicated that he had reviewed 
the claims folder, which showed normal hearing levels at military 
induction and separation.  He stated that the Veteran's noise 
exposure could have contributed to or initiated his current 
tinnitus, and opined that it was at least as likely as not that 
the Veteran's tinnitus was related to his military service.  
Audiologist M.F. based his opinion on the Veteran's unprotected 
noise exposure and reports of temporary threshold shifts with 
tinnitus.  Although the private audiologist noted the Veteran's 
current sensorineural hearing loss, he offered no opinion as to 
its etiology.

II. Analysis

A.  Hearing Loss

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain 
chronic diseases, including organic disease of the nervous system 
such as sensorineural hearing loss, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.307, 3.309 (2009).  Service connection may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, 
in certain circumstances, lay evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disability.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  With regard to how evidence is considered 
when adjudicating a claim, the Federal Circuit stated that:

[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent 
to identify the medical condition, (2) the 
layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a 
later diagnosis by a medical professional.  

Davidson, 581 F.3d. at 1316 (quoting Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir 2007)).  

For purposes of a hearing loss claim, impaired hearing will be 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).

At the outset, the Board notes that evidence of record 
demonstrates that the Veteran has a current hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385.  Further, the 
Board finds credible the Veteran's account of noise exposure in 
service, as it is consistent with his military occupational 
specialty (light weapons infantryman).  Thus, the question is one 
of nexus.  In this case, the Veteran has stated his lay opinion 
as to why he believes that his hearing loss is related to service 
- his noise exposure during service.  However, the VA 
audiologist, after weighing the evidence of record concluded that 
the Veteran's hearing loss was not related to service.  The VA 
audiologist noted the Veteran's noise exposure, both in service 
and after.  With this in mind, the VA audiologist concluded that 
the Veteran's hearing loss was not related to his military 
service but was likely due to post-service occupational and 
recreational noise exposure.  

The Board has also considered the private medical of evidence.  
In that regard, it should be noted that although audiologist M.F. 
discussed the Veteran's current hearing loss and in-service noise 
exposure, he failed to relate the Veteran's hearing loss to his 
military service.  Further, the Board notes that both the VA 
audiologist and the Veteran's private audiologist took the 
Veteran's reported history into account, to include his 
assertions that he had limited recreational post-service noise 
exposure, and nevertheless failed to conclude that his current 
disability was likely due to his in-service noise exposure.  
Thus, the Board finds the medical evidence of record to be more 
probative on the issue of nexus than the Veteran's own lay 
statements.  Accordingly, because the preponderance of the 
evidence is against the Veteran's claim, his claim for service 
connection for hearing loss is denied.

B.  Tinnitus

In certain situations, lay evidence may be sufficient to diagnose 
a medical condition.  See Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007) (stating the "[l]ay testimony is competent . . . to 
establish the presence of observable symptomatology and 'may 
provide sufficient support for a claim of service connection'" 
(quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))).  
"[R]inging in the ears is capable of lay observation" and, as 
such, a veteran is competent to testify as to that symptom.  
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Also the 
absence of contemporaneous treatment records is not dispositive.  
See Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  

In this case, the Veteran has stated that he first experienced 
ringing in his ears in service and has, since that time, 
experienced that symptom.  Although the VA audiologist noted that 
the Veteran had denied tinnitus symptoms at the time of the May 
2008 examination, the VA audiologist's statement is contradicted 
by the Veteran's NOD and subsequent report to his private 
audiologist, M.F.  

In the January 2009 private medical opinion, audiologist M.F. 
documented the Veteran's subjective complaints regarding his 
tinnitus, considered his lay statements regarding in-service and 
post-service noise exposure, and reviewed the service treatment 
records (STRs).  Audiologist M.F. then concluded that the Veteran 
suffered from tinnitus and opined that it was at least as likely 
as not that it was related to in-service noise exposure.  As 
support for his opinion, the private audiologist noted the 
Veteran's lack of ear protection in service and the reports of 
temporary threshold shifts with tinnitus.  This conclusion by the 
audiologist is also consistent with the Veteran's report of 
having noticed tinnitus following an artillery simulator 
explosion in service and thereafter.

In sum, the Board finds that the Veteran has a current diagnosis 
of tinnitus that has been linked to his active duty.  Resolving 
reasonable doubt in favor of the Veteran, the Board concludes 
that service connection for tinnitus is warranted.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

C.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Veteran's claim for service connection for tinnitus has been 
granted.  The Board notes that once service connection is 
granted, the claim is substantiated and additional notice is not 
required; thus, any defect in the notice with respect to the 
tinnitus claim would not be prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); Dingess, 19 Vet. App. at 490.  
Accordingly, the discussion of VCAA notice compliance in this 
case is limited to the issue of service connection for hearing 
loss.

The RO received the Veteran's claim for service connection in 
February 2008.  In April 2008, the RO sent to him a letter 
notifying him of the evidence required to substantiate his 
hearing loss claim.  The letter advised the Veteran of the 
information already in VA's possession and the evidence that VA 
would obtain on his behalf, as well as of the evidence that he 
was responsible for providing to VA, to include private medical 
evidence.  The RO further advised the Veteran on the types of 
evidence he could submit that would support his claim for service 
connection, such as medical evidence, employment physical 
examination reports, insurance examination reports, and 
statements by persons who knew of the Veteran's disability.  The 
letter also included the notice elements required by Dingess for 
how VA determines disability ratings and effective dates.  

In May 2008, the RO received the 1999 private records from 
MeritCare and the Veteran's response that he had no further 
information to provide in support of his claim.  The Veteran has 
not disputed the contents of the VCAA notice in this case.  
Further, the Board finds that the April 2008 notice letter 
complies with the requirements of 38 U.S.C.A. § 5103(a), and 
afforded the Veteran a meaningful opportunity to participate in 
the development of his claim.  Moreover, from the outset the 
Veteran has demonstrated actual knowledge of what was required to 
establish service connection as evidenced by his statements 
regarding his noise exposure in service and his submission of 
private medical evidence.  Thus, the Board is satisfied that the 
duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, in May 2008, the Veteran was 
afforded a VA audiology examination.  The VA audiologist reviewed 
the Veteran's claims folder, conducted the appropriate hearing 
tests, and rendered an opinion as to the etiology of the 
Veteran's hearing loss that is supported by an adequate 
rationale.  The Board notes that although the VA audiologist did 
not specifically refer to the July 1999 private medical evidence, 
the VA audiological examination postdated the RO's receipt of 
those records and the VA audiologist indicated that he reviewed 
the claims folder.  See Ardison v. Brown,6 Vet. App. 405, 407 
(1994) (stating that there is no reasons or bases requirement 
imposed on a medical examiner other than to describe the 
disability in sufficient detail so that the Board's "evaluation 
of the claimed disability will be a fully informed one.").  
Further, nothing in the 1999 MeritCare records suggests that the 
Veteran's then recorded hearing loss was related to his military 
service; rather, the records simply demonstrate, as acknowledged 
by the RO, that the Veteran had a hearing disability for VA 
purposes in 1999-a fact that is not in dispute.  The Board thus 
concludes the May 2008 examination was adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); see also Cox v. 
Nicholson, 20 Vet. App. 563 (2007).  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his STRs, private treatment records, VA 
treatment records, as well as statements from the Veteran.  The 
Veteran elected to not have a hearing in his case.  Thus, the 
Board is satisfied that the duty to assist requirements under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


